Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 21-40 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, 25, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ostwald et al (U.S. 7,184,242) in view of Manes et al (U.S. 2014/0271065).
As to claims 21, 25, 29, and 31, Ostwald discloses a mover replacement system for removing a media mover 52 from a media library, the media library including a library housing, the media mover being movable between an operating position and a removable position, the mover replacement system comprising: a service tray that is removably positionable within the library housing 14, the service tray 26 including a tray body 50.  As shown in figures 4 and 7, the tray body has a bottom opening which the media mover is enter or exit.
Ostwald does not expressly disclose a capture assembly that is configured to enable the service tray to securely receive and releasably retain the media mover when the media mover is in the removable position, the capture assembly including at least one locking mechanism that is movable relative to the tray body between a retracted position when the at least one locking mechanism is positioned not to engage the media mover, and a fully extended position when the at least one locking mechanism is positioned to retain the media mover relative to the tray body when the media mover is in the removable position so that the service tray and the media mover are movable as an integral unit out of and into the library housing.
Manes discloses a media mover capture assembly including a locking mechanism in the form of an extendable and retractable engagement member 304 which is moved by an actuator 308 to lock the position of the media mover 108,136 (note paragraphs 0036 and 0037).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to provide the service tray of Ostwald with locking means to engage the media mover when the media mover is in the removable position.  The motivation would have been: it was understood in the art as evidenced by Manes to be advantageous to be able to secure a structure relative to a housing or holder that supports or contains that structure when the structure and the housing/holder are intended to not move relative to each other or to move together as one unit so as to prevent movement of a structure and a holder/support relative to each other from causing damage or negative impacts on functionality.
As to claim 22, Manes discloses a sensor 360 for confirming when an engagement member is in locked or unlocked positions (note paragraph 0045 – lines 1 to 6).
It would have been obvious to provide Ostwald with a sensor to detect the position of the media mover relative to the at least one locking mechanism.  The motivation would have been: as evidenced by Manes, the use of position sensing detectors was well known to assist in control of a device to assure proper functionality during operations thereof.
As to claims 28 and 30, Ostwald does not expressly disclose the library housing being provided first alignment members in the form of guide rails for guiding the service tray into and out of the library housing (note figure 2 of Ostwald which depicts how the service tray moves in and out of the library housing) and the service tray being provided complimentary second alignment members to engage the guide rails.
Official Notice is given that prior to the effective filing date of the claimed invention it was notoriously old and well known in the prior art to one of ordinary skill in the art that for an arrangement where a housing has a structure slid into or out of the housing, providing the housing and the structure with complimentary alignment members that engage each other.
It would have been obvious to provide Ostwald with first alignment members in the form of guide rails to the portion of the library that received the service tray and to provide the service tray with second alignment members to engage the guide rails.  The motivation would have been: such guide rails and complimentary engagement members were known to advantageously guide a structure as it moves relative to a housing so as to facilitate proper movement of the structure.

Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ostwald et al (U.S. 7,184,242).
As to claim 32, 35, and 36, Ostwald does not expressly disclose the library housing being provided first alignment members in the form of guide rails for guiding the service tray into and out of the library housing (note figure 2 of Ostwald which depicts how the service tray moves in and out of the library housing) and the service tray being provided complimentary second alignment members to engage the guide rails.
Official Notice is given that prior to the effective filing date of the claimed invention it was notoriously old and well known in the prior art to one of ordinary skill in the art that for an arrangement where a housing has a structure slid into or out of the housing, providing the housing and the structure with complimentary alignment members that engage each other.
It would have been obvious to provide Ostwald with first alignment members in the form of guide rails to the portion of the library that received the service tray and to provide the service tray with second alignment members to engage the guide rails.  The motivation would have been: such guide rails and complimentary engagement members were known to advantageously guide a structure as it moves relative to a housing so as to facilitate proper movement of the structure.
As to claims 33 and 34, this rejection is essentially the same as for claim 32 with the added consideration that complimentarily engaging pins and apertures are a commonly known form of complimentary alignment members and are considered to fall into the preceding Taking of Official Notice, and that it would have been obvious to have the library housing and service tray arranged such that one utilizes pins and the other utilizes apertures, with the features being reversible as to which of the library housing and service tray has which.

Claims 37, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ostwald et al (U.S. 7,184,242) in view of Manes et al (U.S. 2014/0271065).  This rejection is based on the rejection of claim 32.
Ostwald discloses a mover replacement system for removing a media mover 52 from a media library, the media library including a library housing, the media mover being movable between an operating position and a removable position, the mover replacement system comprising: a service tray that is removably positionable within the library housing 14, the service tray 26 including a tray body 50.  As shown in figures 4 and 7, the tray body has a bottom opening which the media mover is enter or exit.
Ostwald does not expressly disclose a capture assembly that is configured to enable the service tray to securely receive and releasably retain the media mover when the media mover is in the removable position, the capture assembly including at least one locking mechanism that is movable relative to the tray body between a retracted position when the at least one locking mechanism is positioned not to engage the media mover, and a fully extended position when the at least one locking mechanism is positioned to retain the media mover relative to the tray body when the media mover is in the removable position so that the service tray and the media mover are movable as an integral unit out of and into the library housing.
Manes discloses a media mover capture assembly including a locking mechanism in the form of an extendable and retractable engagement member 304 which is moved by an actuator 308 to lock the position of the media mover 108,136 (note paragraphs 0036 and 0037).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to provide the service tray of Ostwald with locking means to engage the media mover when the media mover is in the removable position.  The motivation would have been: it was understood in the art as evidenced by Manes to be advantageous to be able to secure a structure relative to a housing or holder that supports or contains that structure when the structure and the housing/holder are intended to not move relative to each other or to move together as one unit so as to prevent movement of a structure and a holder/support relative to each other from causing damage or negative impacts on functionality.

Allowable Subject Matter
Claims 23, 24, 26, 27, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Saturday, August 27, 2022